Carley, Judge.
Appellant appeals from an order holding him in wilful contempt of court for failure to abide by a previous order requiring him to pay child support. It appears from the record that appellant was incarcerated after being found in contempt of court. However, it further appears that he was released from confinement upon paying his child support arrearage. Accordingly, this matter is now moot. Imperial Body Works v. Nat. Claims Svc., 158 Ga. App. 241 (279 SE2d 534) (1981).

Appeal dismissed.


Quillian, P. J., and Birdsong, J., concur.